Citation Nr: 0820651	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-26 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk



INTRODUCTION

The veteran served on active duty from October 1970 to 
November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the RO.  

The veteran's claim was the subject of a previous decision.  
The Board has a legal duty to address the "new and 
material" evidence requirement under 38 C.F.R. § 3.156(a) 
regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The reopened claim of service connection for right ear 
hearing loss is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The evidence presented since a March 2003 decision by the 
RO is so significant and raises a reasonable possibility of 
substantiating the veteran's claims that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for bilateral hearing loss and 
tinnitus.

2.  The currently demonstrated left ear hearing loss and 
tinnitus are shown as likely as not to be due to the exposure 
to acoustic trauma during his period of active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claims of service connection for bilateral hearing loss 
and tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).  

2.  By extending the benefit of the doubt to the veteran, the 
disability manifested by a left ear hearing loss and tinnitus 
is due to disease or injury that was incurred in service.  38 
U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claim Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) became law.  The regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken hereinbelow, the Board finds 
that further discussion of VCAA is not required.  

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claims of service 
connection for hearing loss and tinnitus were denied in a 
March 2003 decision of the RO.  

The veteran applied to reopen his claim in April 2005.  In a 
July 2005 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen his 
claims.  

Thus, the March 2003 RO decision is final under 38 U.S.C.A. § 
7105.  The Board must first ascertain in this case whether 
new and material evidence has been received to reopen his 
claims.

Since the March 2003 decision, the veteran submitted a June 
2005 private audiogram in which the audiologist reported that 
the veteran had moderate high frequency hearing loss in his 
left ear in frequencies above 2000 hertz.  An examiner 
reviewed the audiogram and noted the veteran's worsening 
condition from a previous audiogram.  

The veteran also submitted a private August 2005 medical 
report.  The examiner reported that the veteran suffered from 
left ear hearing loss and tinnitus and that these conditions 
were worsening.  The private examiner opined that the hearing 
loss and tinnitus likely originated due to his exposure to 
high noise machinery and jet propulsion aircraft while in 
service.  

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claims of service connection.  

Accordingly, new and material evidence has been submitted to 
reopen the claims of service connection for hearing loss and 
tinnitus.

Having reopened the veteran's claims, the next question is 
whether a final Board adjudication is warranted at the 
present time.  In view of the favorable outcome noted 
hereinbelow, there exists no possibility that the veteran 
will be prejudiced by such action.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be granted for hearing loss when the 
threshold for any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the threshold at 
three of these frequencies is 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such the veteran's lay 
contentions as to tinnitus represent competent evidence.  

The Board has reviewed the veteran's service medical records 
and observes that the veteran's hearing was within normal 
limits during his period of service.  

Subsequent to service, in a February 2002 private record, the 
veteran complained of a bilateral hearing loss.  At the same 
time, the veteran received a private audiogram which 
indicated mild hearing loss in the left ear at 4000 hertz.  A 
contemporaneous private treatment record indicates that the 
veteran was diagnosed with tinnitus and high frequency 
hearing loss.  

Then, in the June 2005 audiogram, the veteran was shown to 
have moderate high frequency hearing loss in frequencies 
above 2000 hertz.  The examiner noted that this audiogram 
indicated a worsening of the veteran's condition from the 
February 2002 audiogram.  

Finally, as mentioned, in an August 2005 private record, the 
examiner opined that the veteran suffered from tinnitus and 
left ear hearing loss and that these conditions were likely a 
result of the veteran's exposure to noise while in service.

Given its review of the record, the Board finds the evidence 
in this case to be in relative equipoise in showing that the 
veteran has current left ear hearing loss and tinnitus that 
as likely as not are due to noise exposure to which he was 
exposed during his period of active service.  

By extending the benefit of the doubt to the veteran, service 
connection for left ear hearing loss and tinnitus are 
granted.  



ORDER

New and material evidence has been submitted to reopen the 
claims of service connection for bilateral hearing loss and 
tinnitus.  

Service connection for left ear hearing loss is granted.  

Service connection for tinnitus is granted.  




REMAND

Having reopened the claim, additional development is 
necessary with respect to the claim of service connection for 
right ear hearing loss.  

The veteran's service medical records indicate that his 
hearing was within normal limits during his period of 
service.  However, the Board notes that the veteran 
repeatedly indicated hearing loss on several in-service 
Reports of Medical History.  

Subsequent to service, the veteran filed a claim for 
bilateral hearing loss and repeatedly stated that the hearing 
loss was in both ears.  Various lay statements indicate that 
the veteran's hearing loss was "in both ears" and 
"bilateral."  

The Board is aware of the February 2002, June 2005 and August 
2005 private records, some of which are in graphical form.  
The Board notes that, in these records, the focus is on the 
left ear hearing loss rather than bilateral hearing loss.  

The Board observes that while the right ear hearing loss does 
not appear to be as severe as the left ear hearing loss, 
there does appear to be some degree of right ear hearing 
loss.  

However, these records were submitted in the form of an 
audiological graph. While the Board can observe these 
results, it may not interpret them, as this would be 
speculative. See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(Board may not interpret graphical representations of 
audiometric data); see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  

To date, the RO has not afforded the veteran a VA examination 
with regard to the right ear hearing loss, with an opinion as 
to the etiology of his claimed right ear hearing loss.  Such 
an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. 

Given the review of the record, and considering that service 
connection has been granted for the left ear hearing loss in 
this Board decision, the Board finds that a VA examination is 
necessary to determine if the veteran has right ear hearing 
loss.  See 38 C.F.R. § 3.385 (2007). 

Accordingly, the reopened claim of service connection for 
right ear hearing loss is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed right 
ear hearing loss since service.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously 
unidentified treatment source.  The 
veteran should also be informed that he 
can submit evidence to support his 
claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
right ear hearing loss.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies, to 
include pure tone threshold testing and 
the Maryland CNC speech audiometric test, 
should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has a current right ear 
hearing disability that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) had its clinical 
onset due to noise exposure during his 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for right ear hearing 
loss should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


